    Case: 4:19-cv-02855-AGF Doc. #: 37 Filed: 11/04/20 Page: 1 of 2 PageID #: 428




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

RAQUEL CARMON,                                )
                                              )
               Plaintiff,                     )
                                              )
        vs.                                   )       Case No. 4:19-CV-02855-AGF
                                              )
SAKS FIFTH AVENUE, LLC.,                      )
                                              )
               Defendant.                     )

                                MEMORANDUM AND ORDER

        This employment discrimination case is before the Court on Defendant Saks Fifth

Avenue LLC’s motion (ECF No. 33) for additional time in which to complete the deposition of

Plaintiff. Defendant deposed Plaintiff for seven hours on October 6, 2020 via

videoconference, 1 but Defendant asserts that it needs three more hours of deposition time

because (1) Plaintiff impeded the deposition with non-responsive answers; (2) Plaintiff

produced “hundreds of hours of audio recordings” and other information requiring additional

time for fair examination, and (3) the circumstances of remote deposition, such as enlarging

and scrolling through exhibits, slowed the pace of the deposition. See ECF No. 33 at 1, 5.

        Plaintiff opposes the motion, arguing that additional time is unnecessary because

Plaintiff’s answers were responsive, Plaintiff’s discovery was produced well in advance of the

deposition, the parties took minimal breaks, and managing remote exhibits took relatively little

time. Plaintiff argues that Defendant’s need for additional time is the result of its own

insufficient preparation.




1
       In light of Plaintiff’s concerns regarding the current coronavirus (COVID-19) pandemic,
the Court denied Defendant’s motion to compel an in-person deposition. See ECF No. 32.
 Case: 4:19-cv-02855-AGF Doc. #: 37 Filed: 11/04/20 Page: 2 of 2 PageID #: 429




       Federal Rule of Civil Procedure 30(d)(1) provides that “[u]nless otherwise stipulated or

ordered by the court, a deposition is limited to one day of 7 hours,” but that “[t]he court must

allow additional time consistent with Rule 26(b)(1) and (2) if needed to fairly examine the

deponent or if the deponent, another person, or any other circumstance impedes or delays the

examination.” Fed. R. Civ. P. 30(d)(1).

       Upon careful consideration of the parties’ briefs and exhibits, and in light of the

proportionality concerns of Rule 26 and the nature of the legal claims and related discovery at

issue, the Court concludes that some, but not all, of the additional time requested by Defendant

is warranted. The Court will permit Defendant to depose Plaintiff for another two hours. The

Court again strongly encourages counsel to work in good faith and cooperatively to advance

discovery efficiently. Failure to do so could result in the imposition of sanctions.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion for Additional Time to

Complete Plaintiff’s Deposition is GRANTED in part and DENIED in part as set forth

above. Defendant shall have an additional two hours in which to complete the deposition of

Plaintiff. ECF No. 33.



                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE
Dated this 4th day of November, 2020.




                                                 2
